Citation Nr: 0020029	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-15 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to permanency of a total disability rating for 
metastatic prostatic adenocarcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran was born in July 1927 and had active military 
service from June 1945 until his retirement from service in 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) April 1997 rating decision.


FINDING OF FACT

The veteran's prostate cancer has metastasized and is 
reasonably certain to continue throughout his life; the 
probability of permanent improvement under treatment is 
remote.


CONCLUSION OF LAW

The criteria to establish permanence of a total disability 
rating for metastatic prostatic adenocarcinoma have been met.  
38 C.F.R. § 3.340(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations regarding permanency of a total disability 
rating provide in pertinent part:  

Permanence of total disability will be taken to 
exist when such impairment is reasonably 
certain to continue throughout the life of the 
disabled person. . . .  Diseases and injuries 
of long standing which are actually totally 
incapacitating will be regarded as permanently 
and totally disabling when the probability of 
permanent improvement under treatment is 
remote. . . .  The age of the disabled person 
may be considered in determining permanence. 

38 C.F.R. § 3.340(b).

Medical records from the U.S. Naval Hospital in Twenty-Nine 
Palms, California, show that the veteran was diagnosed as 
having a prostate carcinoma in November 1995.  Medical 
records from the U.S. Naval Medical Center in San Diego, 
California, show that, in January 1996, multiple ultrasound 
guided needle biopsies revealed that five of six of the 
veteran's biopsies were positive for prostate cancer, 
Gleason's 3+ Grade 4 and Gleason's Score VII tumor.  A March 
1996 record shows that he was assessed as having carcinoma of 
the prostate.

An operation report from the U.S. Naval Medical Center in San 
Diego, California, shows that the veteran underwent a 
bilateral pelvic lymphadenectomy in May 1996.  
Immunohistochemistry supported the diagnosis of metastatic 
prostatic adenocarcinoma.  The veteran was assessed as having 
carcinoma of the prostate, Stage D1, in June 1996.

Medical records from the U.S. Naval Medical Center in Camp 
Pendleton, California, show that the veteran's carcinoma was 
being treated with triple antibiotics (Lupron and Flutamide) 
in September 1996.

On VA medical examination in March 1997, it was noted that 
the veteran was on androgen deprivation therapy.  The 
examiner reported that the veteran needed to stay on Lupron 
and Flutamide and to have periodic checks for his prostate 
specific antigen.

The Board notes that the RO assigned a 100 percent evaluation 
for the veteran's service-connected prostate cancer under 
Diagnostic Code 7528.  Under this code, malignant neoplasms 
of the genitourinary system are assigned a 100 percent 
evaluation.  However, following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedures, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115(b) (1999) 
(emphasis added).

In a statement dated in April 1997, C. Kane, M.D., noted that 
metastatic prostate cancer cells had been found in the 
veteran's pelvic lymph nodes at the time of his May 1996 
pelvic lymphadenectomy.  Dr. Kane reported that this made the 
veteran Stage D1 and that no curative therapies were 
available.  Dr. Kane indicated that the veteran would be on 
hormonal therapy indefinitely and that this was considered 
antineoplastic therapy.

An advisory opinion dated May 15, 1998, from the Director, 
Compensation and Pension Service, noted that pathological 
study of pelvic lymph nodes revealed moderately 
differentiated adenocarcinoma which was stage D1 and that the 
hormonal therapy that the veteran received from Dr. Kane was 
antineoplastic therapy which warranted a 100 percent 
disability evaluation under Diagnostic Code 7528.

In June and August 1998, the RO continued the 100 percent 
disability evaluation for the veteran's service-connected 
prostate cancer under Diagnostic Code 7528.  The RO also 
indicated that a proposed reduction of the veteran's prostate 
cancer from 100 to 10 percent would not be taken pending 
completion of chemotherapy.

The Board finds that a permanent total disability rating is 
warranted for the veteran's service-connected metastatic 
prostate cancer.  Metastasis is defined as follows:

The spread of a disease process from one 
part of the body to another, as in the 
appearance of neoplasms in parts of the 
body remote from the site of the primary 
tumor; results from dissemination of 
tumor cells by the lymphatics or blood 
vessels or by direct extension through 
serous cavities or subaracnoid or other 
spaces.  

STEDMAN'S at 1099.  The evidence shows that the veteran's 
prostate cancer has metastasized and is no longer confined to 
the prostate gland.  The cancer is reasonably certain to 
continue throughout his life and the probability of permanent 
improvement under treatment is remote.  The March 1997 VA 
examination report shows that he was on androgen deprivation 
therapy, that he needed to stay on Lupron and Flutamide, and 
that he needed to have periodic checks for his prostate 
specific antigen.  Furthermore, Dr. Kane's April 1997 
statement shows that the veteran was Stage D1, that no 
curative therapies were available for his cancer and that he 
would remain on hormonal therapy indefinitely.  Thus, the 
evidence shows that the veteran's cancer is reasonably 
certain to continue throughout his life, especially in light 
of the fact that he is 72.  Moreover, Dr. Kane's statement 
shows that the probability that the veteran's cancer will 
permanently improve is remote.  Accordingly, the Board finds 
that entitlement to permanency of the 100 percent evaluation 
for his cancer warranted.


ORDER

Entitlement to permanence of a total disability rating for 
metastatic prostatic adenocarcinoma is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

